Citation Nr: 1453735	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  14-24 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for generalized anxiety disorder with depressive features, rated as 100 percent disabling, and a left leg scar, rated as 0 percent disabling.  

2.  The Veteran, as a result of his service-connected conditions, is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises.

3.  The Veteran has a service-connected disability that is currently rated as 100 percent disabling (anxiety disorder), but does not have additional service-connected disability or disabilities independently ratable at 60 percent, and is not confined to his home or its immediate premises by reason of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(s), 5101, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2011 letter, sent prior to the initial unfavorable decision issued in April 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for special monthly compensation as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA treatment records dated through May 2014 have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA aid and attendance examinations in November 2011 and February 2012, and a psychiatric examination in February 2012.  The Board finds that such VA examinations are adequate to decide the issue as they include interviews with the Veteran, a review of the record, and complete physical and mental examinations.  Moreover, the findings offered therein, to include the impact of the Veteran's service-connected disabilities on his daily activities, are adequate to decide the claim.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for SMC.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Legal Criteria

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. § 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that she is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2014).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).

Background and Analysis

Since March 2000, service connection has been in effect for generalized anxiety disorder with depressive features, rated as 100 percent disabling, and a left leg scar, rated as 0 percent disabling.

A November 2011 aid and attendance examination, received by VA in December 2011, was accepted as a valid claim.  Diagnoses of osteoarthritis, coronary artery disease (CAD), adhesive capsulitis, chronic obstructive pulmonary disease (COPD), and glaucoma, were made.  The physician indicated the Veteran could feed himself but was not able to prepare his own meals.  The physician indicated the Veteran did not need assistance with bathing and hygiene.  The Veteran was not blind (vision 20/25 - left, and 20/60 - right), did not require nursing home care, did not require medication management and was able to manage his own finances.  The physician noted the Veteran had decreased motion of the left shoulder and slow gait.  It was noted that the Veteran left the house 3 to 4 times a week for errands.  The physician indicated the Veteran required an aid or assistance from another person for locomotion.  

In February 2012, a VA aid and attendance/housebound examination was conducted by an occupational health physician.  The examiner determined that the Veteran was not permanently bedridden or currently hospitalized.  It was found that the Veteran could travel beyond his domicile.  Symptoms of daily dizziness, mild memory loss, lower extremity weakness, and imbalance affecting the ability to ambulate, were noted.  It was reported that the Veteran could perform all self-care functions.  The Veteran was able to walk without the assistance of another person within the home, and used a cane for ambulation.  He was able to leave the home unrestricted.  Best corrected vision was 5/200 or better in both eyes.  The examiner indicated that the Veteran was not felt to be capable of managing his financial affairs, as his house was in foreclosure.  The following diagnoses were made: adhesive capsulit shoulder; pain in the shoulder joint; benign paroxysmal positional vertigo; amaurosis fugax; occlusion and stenosis of carotid artery, glaucoma associated with ocular trauma; old retinal detachment; depressive disorder; hyperlipidemia; CAD; COPD; osteoarthritis; and right bundle branch block.  

In February 2012, a VA mental status examination was also conducted and anxiety disorder was diagnosed, productive of occupational and social impairment with deficiencies in most areas, such as work, family, judgment, thinking, and/or mood.  Symptoms associated with the Veteran's diagnosed condition included depressed mood, memory loss, impaired abstract thinking, and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  The examiner commented that the Veteran reported having difficulty cooking and cleaning for himself and had someone over to clean on occasion.  The Veteran denied that his mental condition impacting his ability to care for himself; rather, he indicated that physical manifestations, such as dizziness and shoulder pain, impacted his ability to manage activities of daily living.  

In a statement provided in April 2012, the Veteran indicated that he could hardly cook or do the laundry, and could not drive.  He added that he could hardly walk, as he had balance problems as well as falls.  

The record also contains a May 2014 geriatric medicine home health note reflecting that skilled nursing care and physical therapy were recommended from May to September 2014.  The record indicated that the Veteran was housebound due to sensory/perception alteration, impaired physical mobility, and altered cardiac function.  A notation of a recent fall and head injury was documented. 

The Board is sympathetic to the Veteran's situation and recognizes the recent need for regular aid and attendance of another person at his home.  However, in determining entitlement to special monthly compensation, only the Veteran's service-connected disabilities may be considered.

In this regard, the evidence does not show that the Veteran is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance due to his service-connected anxiety disorder and left leg scar.  Rather, the record reflects that the Veteran's osteoarthritis, joint pain, cardiovascular conditions, and other numerous non service-connected conditions are the primary cause of his physical constraints and need for a recent higher level of medical assistance and care.  

Where a Veteran does not meet the qualifications for aid and attendance, housebound benefits may be applicable.  However, in this case, the Veteran does not have an additional service-connected disability or disabilities independently ratable at 60 percent separate and distinct from his 100 percent service-connected anxiety disorder.  A May 2014 VA record did indicate that the Veteran was housebound; however, not as a result of his service-connected conditions.  This requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime; circumstances not shown in this case.  38 C.F.R. § 3.350(i).  In this case, the Veteran's housebound status was attributed to sensory/perception alteration, impaired physical mobility, and altered cardiac function, with a notation of a recent fall and head injury, none of which were associated with the Veteran's service-connected anxiety disorder or left leg scar.  

The Board recognizes the Veteran's statements to the effect that his disabilities render him housebound and/or require the aid and attendance of another.  With respect to these contentions, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as ongoing physical problems and symptoms, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, however, even the Veteran himself has not identified his anxiety disorder or left leg scar as the sole or even a contributory condition rendering him housebound and/or requiring the aid and attendance of another, instead implicating nonservice-connected physical problems and symptoms in this regard, consistent with findings shown in the clinical records and examinations reports.   

Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and the claim for aid and attendance compensation based on a need for the regular aid and attendance of another person and/or on being housebound is not warranted.


ORDER

Entitlement to SMC based on a need for the regular aid and attendance of another person and/or on being housebound is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


